Exhibit 10.4

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of February 17, 2017 (this “Agreement”), by and among
Wireless Telecom Group, Inc., a New Jersey corporation (the “Company”), and the
Persons named on Schedule 1 hereto (each a “Shareholder” and collectively, the
“Shareholders”).

 

W I T N E S S E T H:

 

WHEREAS, the Shareholders and the Company are parties to that certain Share
Purchase Agreement (the “Share Purchase Agreement”) of even date herewith by and
among the Shareholders, the Company and Wireless Telecommunications Group, Ltd,
a private company limited by shares incorporated in England and Wales with
company registration number 10614152 whose registered office is at C/O Bryan
Cave, 88 Wood Street, London, United Kingdom, EC2V 7AJ (the “Buyer”), pursuant
to which the Buyer acquired Commagility Limited, a private limited company
incorporated in England and Wales with registration number 05914025 and whose
registered office is located at Charnwood Building, Holywell Park, Ashby Road,
Loughborough, Leicestershire LE11 3AQ for a combination of cash and shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”).

 

WHEREAS, as consideration under the Share Purchase Agreement, the Shareholders
were issued an aggregate of 3,487,529 shares of Common Stock (in the individual
amounts set forth on Schedule 1 hereto) at the closing of the Share Purchase
Agreement (subject to Section 5.1 hereof, the “Covered Shares”) (subject always
to the warranties and confirmations to be given by the Shareholders in relation
thereto and the execution of the Lock Up Agreement and Clawback Escrow Agreement
(as defined in the Share Purchase Agreement) by each of the Shareholders).

 

WHEREAS, as of the date hereof, each of the Shareholders is the legal and
Beneficial Owner (and holds sole beneficial voting power) of such Shareholder’s
Covered Shares;

 

WHEREAS, in consideration for the Company agreeing to enter into a registration
rights agreement with the Shareholders, the Company has required that each
Shareholder agree, and each Shareholder has agreed, to enter into this Agreement
and abide by the covenants and obligations with respect to such Shareholder’s
Covered Shares; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
Share Purchase Agreement and the transactions contemplated thereby, and has
approved the execution and delivery of this Agreement in connection therewith.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 



article I

GENERAL

 

1.1       Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized and other
defined terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Share Purchase Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that is,
directly or indirectly, controlling, controlled by or under common control with,
such Person; provided that the Company shall not be deemed an Affiliate of any
Shareholder.

 

“Beneficial Ownership” means, ownership of a security by a person who, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares: (a) voting power which includes the power to vote, or
direct others to vote, such security, and/or (b) investment power which includes
the power to dispose of, or direct the disposition of, such security. The terms
“Beneficially Own”, “Beneficially Owned” and “Beneficial Owner” shall each have
a correlative meaning.

 

“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Expiration Date” means the date on which this Agreement shall terminate in
accordance with its terms.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Authority.

 

article II

VOTING

 

2.1       Agreement to Vote. Each Shareholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at any meeting of
the shareholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the shareholders of the Company, such Shareholder shall, in
each case to the fullest extent that the Covered Shares of such Shareholder are
entitled to count as present, vote thereon or consent thereto:

 

(a)       appear at each such meeting or otherwise cause such Shareholder’s
Covered Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(b)       vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent (if then permitted under the Company
governing documents) (which vote shall be cast or consent shall be given in
accordance with such

2



procedures relating thereto as shall ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent) covering, all of such Shareholder’s Covered
Shares (a) in favor of any proposal presented to the shareholders with a Board’s
recommendation to vote in favor of such proposal, (b) against any proposal
presented to the shareholders with a Board’s recommendation to vote against such
proposal, and (c) in favor of any proposal presented to the shareholders with
respect to an action of the Company, which the Board has approved, but as to
which the Board has not made any recommendation, including, without limiting any
of the foregoing obligations, in favor of any proposal to adjourn or postpone
any meeting of the Company’s shareholders at which any of the foregoing matters
requiring Shareholders’ approval are submitted for consideration and vote of the
Company’s shareholders to a later date if there are not sufficient votes for
approval of such matters on the date on which the meeting is held to vote upon
any of the foregoing matters requiring Shareholders’ approval.

 

2.2       No Inconsistent Agreements. Each Shareholder hereby covenants and
agrees that, except for this Agreement, such Shareholder (a) has not entered
into, and shall not enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust or any other voting arrangement
with respect to the Covered Shares of such Shareholder, (b) has not granted, and
shall not grant at any time while this Agreement remains in effect, a proxy
(except pursuant to Section 2.3), consent or power of attorney with respect to
the Covered Shares of such Shareholder that is inconsistent with, or that would
have any adverse effect on its ability to meet, its obligations hereunder and
(c) has not taken and shall not take any action that would make any
representation or warranty of such Shareholder contained herein untrue or
incorrect as of any time when this Agreement remains in effect or have the
effect of preventing or disabling such Shareholder from performing any of its
obligations under this Agreement. Each Shareholder hereby confirms that that he
has given no proxies, powers of attorney, instructions or other requests prior
to the execution of this Agreement in respect of the voting of such
Shareholder’s Covered Shares.

 

2.3       Proxy. Each Shareholder hereby irrevocably appoints as his proxy and
attorney-in-fact, Michael Kandell, the Chief Financial Officer of the Company,
and Timothy Whelan, the Chief Executive Officer of the Company, and any
individual who shall hereafter succeed any such persons, each of them
individually, with full power of substitution and resubstitution, to cause all
of the Covered Shares that the Shareholder would be entitled to vote if
personally present to be counted as present at any shareholder meeting called to
consider any matter of the Company, and to vote or execute written consents with
respect to the Covered Shares of such Shareholder in accordance with Section 2.1
prior to the Expiration Date at any annual or special meetings of shareholders
of the Company (or adjournments thereof) at which any of the matters described
in Section 2.1 is to be considered; provided, however, that such Shareholder’s
grant of the proxy contemplated by this Section 2.3 shall be effective if, and
only if, such Shareholder has not delivered to the Secretary of the Company at
least ten (10) Business Days prior to the meeting at which any of the matters
described in Section 2.1 is to be considered a duly executed proxy card
previously approved by the Company, and that may only be revoked as of the
Expiration Date, directing that the Covered Shares of such Shareholder be voted
in accordance with Section 2.1. This proxy, if it becomes effective, is coupled
with an interest, and shall be irrevocable prior to the Expiration Date, at
which time any such proxy shall terminate. Each Shareholder (solely in its
capacity as such) shall take such further action or execute such other

3



instruments as may be necessary to effectuate the intent of this proxy. The
Company may terminate this proxy with respect to such Shareholder at any time at
its sole election by written notice provided to such Shareholder.

 

article III

 

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of Each Shareholder. Each Shareholder
(severally and not jointly) hereby represents and warrants to the Company that
this Agreement has been duly executed and delivered by such Shareholder and,
assuming this Agreement constitutes a valid and binding obligation of the
Company, this Agreement constitutes a legal, valid and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

3.2       Representations and Warranties of the Company. The Company hereby
represents and warrants to each Shareholder that the Company has the requisite
capacity and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Company, constitutes
a legal, valid and binding agreement of the Company, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

article IV

 

OTHER COVENANTS

 

4.1       Stock Dividends, etc. In the event of a stock split, stock dividend or
distribution, or any change in the Company Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
reincorporation, exchange of shares or the like, the term “Covered Shares” shall
be deemed to refer to and include such shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of such shares are changed or exchanged or which are received in such
transaction.

 

4.2       Further Assurances. From time to time until the Expiration Date, at
the Company’s reasonable request and expense, but without further consideration,
each Shareholder agrees to cooperate with the Company in making all filings and
obtaining all consents of any Governmental Authority and third parties and to
execute and deliver such additional documents and take or cause to be taken all
such further actions as may be necessary or desirable to effect the actions
contemplated by this Agreement. Without limiting the foregoing, each Shareholder
hereby authorizes the Company to publish and disclose in any announcement or
disclosure required by the SEC and in a proxy statement such Shareholder’s
identity and ownership of such

4



Shareholder’s Covered Shares and the nature of such Shareholder’s obligations
under this Agreement.

 

article V

 

MISCELLANEOUS

 

5.1       Termination. This Agreement shall terminate and be of no further force
or effect upon the termination of the Lock Up Agreement in accordance with its
terms. Notwithstanding anything to the contrary contained herein, at any time,
the Covered Shares shall include only such shares of Common Stock that remain
subject to the Lock Up (as defined in the Lock Up Agreement) pursuant to the
terms of the Lock Up Agreement, including any Beneficially Owned Covered Shares.
Notwithstanding the foregoing, the provisions of this Article V shall survive
any termination of this Agreement without regard to any temporal limitation.
Neither the provisions of this Section 5.1 nor the termination of this Agreement
shall relieve any party hereto from any liability of such party to any other
party incurred prior to such termination or expiration with respect to a breach
of this Agreement. Nothing in the Share Purchase Agreement shall relieve any
Shareholder from any liability arising out of or in connection with a breach of
this Agreement.

 

5.2       No Ownership Interest. Each Shareholder has agreed to enter into this
Agreement and act in the manner specified in this Agreement for consideration.
Nothing contained in this Agreement shall be deemed to vest in the Company any
direct or indirect ownership or incidence of ownership of or with respect to
such Shareholder’s Covered Shares. All rights and all ownership and economic
benefits of and relating to a Shareholder’s Covered Shares shall remain vested
in and belong to such Shareholder. Without limiting the generality of the
previous sentence, each Shareholder shall be entitled to receive any cash
dividend paid by the Company with respect to such Shareholder’s Covered Shares
during the term of this Agreement. Nothing in this Agreement shall be
interpreted as (i) obligating any Shareholder to exercise or convert any
warrants, options or convertible securities or otherwise to acquire Company
Common Stock or (ii) creating or forming a “group” with any other Person,
including the Company, for purposes of Rule 13d-5(b)(1) of the Securities
Exchange Act of 1934, as amended, or any other similar provision of applicable
law.

 

5.3       Notices. Any notices or other communications required or permitted
hereunder will be deemed to have been properly given and delivered if in writing
by such party or its legal representative and delivered personally or sent by
facsimile, courier service recognized in United States and guaranteeing delivery
within 3 Business Days, or registered or certified mail, postage prepaid,
addressed as follows:

 

If to the Company:

 

Wireless Telecom Group Inc.

25 Eastmans Road
Parsippany, New Jersey 07054

Attn: Michael Kandell, CFO

Telephone: 973-386-9696 x4107

5



Facsimile: 973-386-9191

 

with a copy to:

 

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attn: Tara B. Newell, Esq.

Telephone: 212-541-2084

Facsimile: 212-261-9884

 

If to a Shareholder, to the applicable address set forth on Schedule 1;

 

with a copy to:

 

Edward de Salis Young

 

and

 

Paul Moakes,

 

to the extent that a separate copy is not required to be sent to a Shareholder
where the notice or communication is delivered to such Shareholder.

Unless otherwise specified herein, such notices or other communications will be
deemed given (i) on the date delivered, if delivered personally, (ii) one (1)
Business Day after being sent by an overnight courier recognized in the United
States and guaranteeing overnight delivery, (iii) one (1) Business Day after
being delivered by facsimile and (iv) five (5) Business Days after being sent,
if sent by registered or certified mail. Each of the parties hereto will be
entitled to specify a different address by delivering notice as aforesaid to
each of the other parties hereto.

 

5.4       Interpretation; Definitions. The language used in this Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Except where expressly stated otherwise in this Agreement, the following rules
of interpretation apply: (a) “either” and “or” are not exclusive and “include,”
“includes” and “including” are not limiting and shall be deemed to be followed
by the words “without limitation;” (b) “hereof,” “hereto,” “hereby,” “herein”
and “hereunder” and words of similar import refer to this Agreement as a whole,
and not to any particular provision; (c) “date hereof” refers to the date set
forth in the initial caption of this Agreement; (d) “extent” in the phrase “to
the extent” means the degree to which a subject or other thing extends, and such
phrase does not mean simply “if;” (e) descriptive headings, the table of defined
terms and the table of contents are inserted for convenience only and do not
affect in any way the meaning or interpretation hereof; (f) definitions are
applicable to the singular as well as the plural forms of such terms; (g)
pronouns shall include the corresponding masculine, feminine or neuter forms;
(h) references to a Person are also to such Person’s permitted successors and
permitted assigns; and (i) references to an “Article,” or “Section,” or
“Schedule” refer to an Article or Section of or Schedule to this Agreement. No
summary of this Agreement prepared by any party shall affect the meaning or
interpretation of this Agreement. This Agreement is the product of negotiation

6



by the parties having the assistance of counsel and other advisers. In the event
that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

5.5       Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed and delivered by facsimile or “PDF”
transmission.

 

5.6       Entire Agreement. This Agreement together with the several agreements
and other documents and instruments referred to herein or therein or attached
hereto or thereto, embody the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.

 

5.7       Governing Law; Consent to Jurisdiction; WAIVER OF JURY TRIAL.

 

(a)       This Agreement and any claims related to the subject matter hereof
will be governed by and construed in accordance with laws of the State of New
Jersey, United States of America, without giving effect to any choice or
conflict of law provision or rule that would result in the application of the
laws of any other jurisdiction. Each party to this Agreement, by its execution
hereof, (i) hereby irrevocably submits to the non-exclusive jurisdiction of any
state court in the State of New Jersey, United States of America, or any Federal
court located in the State of New Jersey, United States of America, for the
purpose of any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof, and (ii) hereby waives,
to the extent not prohibited by applicable Law, and agrees not to assert by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement, or the subject matter of such agreements may not be enforced in or by
such court. Each party hereby consents to service of process in any such
proceeding in any manner permitted by New Jersey law, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 5.3 is reasonably calculated to give
actual notice.

 

(b)       TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH OF THE PARTIES HERETO HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS
SUBSIDIARIES TO WAIVE, AND COVENANTS THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES
WILL ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, ACTION, CLAIM, CAUSE OF ACTION, SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER

7



OF SUCH AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. EACH SHAREHOLDER ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE COMPANY
THAT THIS SECTION 5.7 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE COMPANY
IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.7 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

5.8       Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the Company and each Shareholder. Each party may
waive any right of such party hereunder by an instrument in writing signed by
such party and delivered to the other parties.

 

5.9       Remedies. The parties hereto agree that (i) irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms hereof or were otherwise
breached, and (ii) the parties will be entitled to specific performance of the
terms hereof in addition to any other remedy to which such party is entitled at
law or in equity. Accordingly, (i) the Company shall be entitled to an
injunction or injunctions and temporary restraining orders, without the posting
of any bond, to prevent breaches of this Agreement by any Shareholder and to
enforce specifically the terms and provisions of this Agreement and (ii) each
Shareholder shall be entitled to an injunction or injunctions and temporary
restraining orders, without the posting of any bond, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement. For the avoidance of doubt, any party hereto may contemporaneously
commence an action for specific performance and seek any other form of remedy at
law or in equity that may be available for breach under this Agreement or
otherwise in connection with this Agreement or the transactions contemplated
hereby (including monetary damages). The obligations of each Shareholder
hereunder shall be several and not joint, and no Shareholder shall be liable for
any breach of the terms of this Agreement by any other Shareholder.

 

5.10       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

8



5.11       Successors and Assigns; Third Party Beneficiaries. Except in
connection with a Permitted Transfer (as such term is defined in the Lock Up
Agreement), neither this Agreement nor any of the rights or obligations of any
party under this Agreement shall be assigned, in whole or in part (by operation
of law or otherwise), by any party without the prior written consent of the
other parties hereto except that the Company may assign, in its sole discretion,
any or all of its rights, interest and obligations under this Agreement to any
direct or indirect wholly owned Subsidiary of the Company. Subject to the
foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

5.12       Action by Shareholder Capacity Only. The obligations of the
Shareholders hereunder are several, and not joint or joint and several. The
Company acknowledges that each Shareholder has entered into this Agreement
solely in its capacity as the record and/or beneficial owner of such
Shareholder’s Covered Shares (and not in any other capacity, including without
limitation, any capacity as a director or officer of the Company). Nothing
herein shall (a) limit or affect any actions taken by such Shareholder or its
Affiliates or designees, or require such Shareholder or its Affiliates or
designees to take any action, in each case, in its or his capacity as a director
or officer of the Company (including exercising rights of the Company or the
Company Board under the Share Purchase Agreement), and any actions taken, or
failure to take any actions, by it or him in such capacity as a director or
officer of the Company shall not be deemed to constitute a breach of this
Agreement or (b) be construed to prohibit, limit or restrict Shareholder from
exercising Shareholder’s fiduciary duties as an officer or director to the
Company or its shareholders.

 

[Remainder of this page intentionally left blank]

9



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

  ThE COMPANY:       WIRELESS TELECOM GROUP, INC.             By: /s/ Timothy
Whelan       Name: Timothy Whelan       Title: Chief Executive Officer

 

(Signature Page to Voting Agreement) 

 



SHAREHOLDERS:

 

/s/ Paul Moakes    Name: Paul Moakes       /s/ Edward de Salis Young    Name:
Edward de Salis Young       /s/ Martin Hollingshead    Name: Martin Hollingshead
      /s/ Edward de Salis Young   Name: Simon Pack by his attorney   Edward de
Salis Young under a   Power of Attorney dated 15   February 2017  

 

(Signature Page to Voting Agreement) 

 



SCHEDULE 1

 

OWNERSHIP OF COVERED SHARES

 

Name Address Number of
Covered Shares Percentage Paul Moakes The Orchards
7 West Leake Road
East Leake
Loughborough
LE12 6LJ 871,882 25% Simon Pack 245A Beacon Road
Loughborough
LE11 2QZ 871,882 25% Edward de Salis Young 9 Victoria Road
Woodhouse Eaves
Loughborough
LE12 8RF 871,882 25% Martin Hollingshead The Apple House
35 Main Street
Frisby on the Wreake
Melton Mowbray
Leicestershire
LE14 2NJ 871,882 25%

 